 



Exhibit 10.14
FIRST CALIFORNIA BANK
SPLIT DOLLAR AGREEMENT
(ADDENDUM A TO THE FIRST CALIFORNIA BANK SALARY CONTINUATION AGREEMENT)
          THIS AGREEMENT is adopted this 11th day of May, 2006, by and between
FIRST CALIFORNIA BANK, located in Camarillo, California (the “Company”), and
ROMOLO SANTAROSA (the “Executive”). This Agreement shall append the Split Dollar
Endorsement entered into on even date herewith or as subsequently amended, by
and between the aforementioned parties.
INTRODUCTION
          To encourage the Executive to remain an employee of the Company, the
Company is willing to divide the death proceeds of a life insurance policy on
the Executive’s life. The Company will pay life insurance premiums from its
general assets.
AGREEMENT
          The Company and the Executive agree as follows:
Article 1
GENERAL DEFINITIONS
The following terms shall have the meanings specified:
          1.1 “Insured” means the Executive.
          1.2 “Insurer” means each life insurance carrier in which there is a
Split Dollar Policy Endorsement attached to this Agreement.
          1.3 “Normal Retirement Age” means the Executive attaining 65 years of
age.
          1.4 “Normal Retirement Date” means the later of the Normal Retirement
Age or Termination of Employment.
          1.5 “Policy” means the specific life insurance policy or policies
issued by the Insurer.
          1.6 “Salary Continuation Agreement” means that Salary Continuation
Agreement between the Company and the Executive on even date herewith or as
subsequently amended.
          1.7 “Termination for Cause” means the Company terminating the
Executive’s employment for:
     (a) Gross negligence or gross neglect of duties to the Company;
     (b) Commission of a felony or of a gross misdemeanor involving moral
turpitude in connection with the Executive’s employment with the Company; or
     (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Executive’s
employment and resulting in an adverse effect on the Company.
          1.8 “Termination of Employment” means that the Executive ceases to be
employed by the Company for any reason, other

1



--------------------------------------------------------------------------------



 



than by reason of a leave of absence approved by the Company.
Article 2
Policy Ownership/Interests
          2.1 Company Ownership. The Company is the sole owner of the Policy and
shall have the right to exercise all incidents of ownership. The Company shall
be the beneficiary of the remaining death proceeds of the Policy after the
Interest of the Executive or the Executive’s transferee has been paid according
to Section 2.2 below.
          2.2 Executive’s Interest. The Executive shall have the right to
designate the beneficiary of death proceeds in the amount of $850,000 upon the
death of the Executive: a) prior to Normal Retirement Age while employed by the
Company; or b) after Normal Retirement Date or after Termination of Employment
due to Disability or Change of Control, as defined in the Salary Continuation
Agreement. The Executive shall also have the right to elect and change
settlement options that may be permitted. Upon the termination of this Agreement
according to Article 7 herein, the Executive, the Executive’s transferee or the
Executive’s beneficiary shall have no rights or interests in the Policy and no
death benefit shall be paid under this Section 2.2.
          2.3 Option to Purchase. The Company shall not sell, surrender or
transfer ownership of the Policy while this Agreement is in effect without first
giving the Executive or the Executive’s transferee the option to purchase the
Policy for a period of 60 days from written notice of such intention. The
purchase price shall be an amount equal to the cash surrender value of the
Policy. This provision shall not impair the right of the Company to terminate
this Agreement.
          2.4 Comparable Coverage. Upon execution of this Agreement, the Company
shall maintain the Policy in full force and effect and in no event shall the
Company amend, terminate or otherwise abrogate the Executive’s interest in the
Policy, unless the Company replaces the Policy with a comparable insurance
policy to cover the benefit provided under this Agreement and the Company and
the Executive execute a new Split Dollar Policy Endorsement for said comparable
insurance policy. The Policy or any comparable policy shall be subject to the
claims of the Company’s creditors.
ARTICLE 3
PREMIUMS
          3.1 Premium Payment. The Company shall pay any premiums due on the
Policy.
          3.2 Economic Benefit. The Company shall determine the economic benefit
attributable to the Executive based on the amount of the current term rate for
the Executive’s age multiplied by the aggregate death benefit payable to the
Executive’s beneficiary. The “current term rate” is the minimum amount required
to be imputed under Revenue Rulings 64-328 and 66-110, or any subsequent
applicable authority.
          3.3 Imputed Income. The Company shall impute the economic benefit to
the Executive on an annual basis.
Article 4
Assignment
          The Executive may assign without consideration all of the Executive’s
interests in the Policy and in this Agreement to any person, entity or trust. In
the event the Executive transfers all of the Executive’s interest in the Policy,
then all of the Executive’s interest in the Policy and in the Agreement

2



--------------------------------------------------------------------------------



 



shall be vested in the Executive’s transferee, who shall be substituted as a
party hereunder and the Executive shall have no further interest in the Policy
or in this Agreement.
Article 5
Insurer
          The Insurer shall be bound only by the terms of the Policy. Any
payments the Insurer makes or actions it takes in accordance with the Policy
shall fully discharge it from all claims, suits and demands of all entities or
persons. The Insurer shall not be bound by or be deemed to have notice of the
provisions of this Agreement.
Article 6
Claims and Review Procedure
          6.1 Claims Procedure. Any person or entity who has not received
benefits under the Plan that he or she believes should be paid (the “claimant”)
shall make a claim for such benefits as follows:
          6.1.1 Initiation — Written Claim. The claimant initiates a claim by
submitting to the Company a written claim for the benefits.
          6.1.2 Timing of Company Response. The Company shall respond to such
claimant within 90 days after receiving the claim. If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day period that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Company expects to render its
decision.
          6.1.3 Notice of Decision. If the Company denies part or all of the
claim, the Company shall notify the claimant in writing of such denial. The
Company shall write the notification in a manner calculated to be understood by
the claimant. The notification shall set forth:
          (a) The specific reasons for the denial,
          (b) A reference to the specific provisions of this Agreement on which
the denial is based,
          (c) A description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed,
          (d) An explanation of this Agreement’s review procedures and the time
limits applicable to such procedures, and
          (e) A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.
          6.2 Review Procedure. If the Company denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the
Company of the denial, as follows:
          6.2.1 Initiation — Written Request. To initiate the review, the
claimant, within 60 days after receiving the Company’s notice of denial, must
file with the Company a written request for review.
          6.2.2 Additional Submissions — Information Access. The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to

3



--------------------------------------------------------------------------------



 



the claim. The Company shall also provide the claimant, upon request and free of
charge, reasonable access to, and copies of, all document, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits.
          6.2.3 Considerations on Review. In considering the review, the Company
shall take into account all materials and information the claimant submit
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
          6.2.4 Timing of Company Response. The Company shall respond in writing
to such claimant within 60 days after receiving the request for review. If the
Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Company expects to render its decision.
          6.2.5 Notice of Decision. The Company shall notify the claimant in
writing of its decision on review. The Company shall write the notification in a
manner calculated to be understood by the claimant the notification shall set
forth:
          (a) The specific reasons for the denial,
          (b) A reference to the specific provisions of this Agreement on which
the denial is based,
          (c) A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant’s claim for benefits, and
          (d) A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a).
Article 7
Amendments and Termination
          This Agreement may be amended or terminated only by a written
agreement signed by the Company and the Executive; however, this Agreement will
automatically terminate upon the Executive’s Termination for Cause, Early
Involuntary Termination or Early Voluntary Termination (as defined in the Salary
Continuation Agreement) or in the event the Insurer refuses to pay a death
benefit according to the terms of the Policy.
Article 8
Miscellaneous
          8.1 Binding Effect. This Agreement shall bind the Executive and the
Company and their beneficiaries, survivors, executors, administrators and
transferees, and any Policy beneficiary.
          8.2 No Guarantee of Employment. This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Company, nor does it interfere with the Company’s right to
discharge the Executive. It also does not require the Executive to remain an
employee nor interfere with the Executives right to terminate employment at any
time.
          8.3 Applicable Law. The Agreement and all rights hereunder shall be
governed by and construed according to the laws of the State of California,
except to the extent preempted by the laws of the United States of America.
          8.4 Reorganization. The Company shall not merge or consolidate into or
with another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing

4



--------------------------------------------------------------------------------



 



company, firm or person agrees to assume and discharge the obligations of the
Company.
          8.5 Notice. Any notice, consent or demand required or permitted to be
given under the provisions of this Split Dollar Agreement by one party to
another shall be in writing, shall be signed by the party giving or making the
same, and may be given either by delivering the same to such other party
personally, or by mailing the same, by United States certified mail, postage
prepaid, to such party, addressed to his or her last known address as shown on
the records of the Company. The date of such mailing shall be deemed the date of
such mailed notice, consent or demand.
          8.6 Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.
          8.7 Administration. The Company shall have powers which are necessary
to administer this Agreement, including but not limited to:
          (a) Interpreting the provisions of this Agreement;
          (b) Establishing and revising the method of accounting for this
Agreement;
          (c) Maintaining a record of benefit payments; and
          (d) Establishing rules and prescribing any forms necessary or
desirable to administer this Agreement.
          8.8 Named Fiduciary. The Company shall be the named fiduciary and plan
administrator under the Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.
          IN WITNESS WHEREOF, the Executive and the Company consent to this
Agreement on the date above written.

                  EXECUTIVE:       COMPANY:    
 
                        FIRST CALIFORNIA BANK    
 
               
/s/ Romolo Santarosa
      By    /s/ John W. Birchfield     Romolo Santarosa       John W.
Birchfield, Chairman    

5